DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-10 and 15-17 are pending as amended on 5/20/2022.
The new grounds of rejection set forth below are necessitated by Applicant’s amendment filed on 5/20/22. In particular, claim 1 has been amended to contain a particular molecular weight (previously recited in claim 4) and to further limit the structure of the copolymer terminals. The rejections have been modified solely to reflect the amendments to the claims. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 1-3, 5-9 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2018/0022875) in view of Sugawara et al (JP 2012184281; included machine translation cited herein).
As to claims 1, 2, 5-7, and 9, Choi discloses production of a polyamide-imide (PAI) film [0035], wherein a PAI precursor is synthesized by polymerization of diamine, dicarboxylic acid and dianhydride [0071], followed by reaction with an organosilane compound [0070]. See also [0114]. Choi exemplifies a polyamideimide film [0203] wherein 2,2’-bis(trifluoromethyl)benzidine (TFDB) is utilized as the sole diamine, terephthaloyl chloride (TPCL) is utilized as the diacyl chloride monomer [0197-8], and 4,4′-(hexafluoroisopropylidene)diphthalic anhydride (6FDA) and 3,3′,4,4′-biphenyltetracarboxylic dianhydride (BPDA) are utilized as the tetracarboxylic dianhydride monomers [0199]. 
The reaction of diamine and diacyl chloride forms amide structural units [0197-8], while imide structural units are formed from the reaction of the diamine with dianhydride [0199], as recited in instant claim 2. When TFDB is the only diamine utilized, as is disclosed (exemplified) in Choi, TFDB is 100 mol% of the aromatic diamine monomer (i.e., within the presently claimed range of 70 mol% or more).
Choi teaches that the polymerization condensation reaction may be performed by stirring the dianhydride, diamine and dicarboxylic acid compound [0118], and the condensation (PAI) product having a reactive functional group at both terminal ends can be reacted with the reactive organosilane compound to obtain polyamide-imide precursor modified with an alkoxysilane group [0123]. The terminal reactive functional group on Choi’s PAI precursor can be anhydride, amine or carboxylic acid [0130], and examples of the reactive organosilane compound include 3-aminopropyl trimethoxysilane (APTMS) [0128] [0200]. Given the explicit guidance to do so, as well as the limited number of types of PAI terminal groups disclosed by Choi (three), it would have been obvious to the person having ordinary skill in the art to have formed a PAI precursor from TFDB, 6FDA, BPDA and TPCL, as disclosed by Choi, having any of the three types of reactive groups named by Choi at each end, including carboxylic (i.e., acyl chloride, derived from TPCL). The reaction of acyl chloride end groups of the PAI with an amine functional reactive organosilane, as suggested by Choi, utilizing the amine functional reactive organosilane in Choi’s example [0200] (and named in [0128], i.e., APTMS) results in a PAI having silane terminals formed by reaction of silane compound with terminal acyl chloride groups, as presently recited in claim 1 and claim 7 (the second named species recited in claim 7 is APTMS). Moreover, given that Choi suggests reaction of APTMS with acyl chloride terminal groups, Choi suggests use of APTMS as an endcapping agent as presently recited.
Choi’s PAI film is prepared by heating the PAI precursor composition in [0202] at 300 C to obtain the PAI film [0203]. The conversion of Choi’s copolymer from an amide-amic structure ([0199]) to an imidized PAI corresponds to the presently recited “dehydration cyclization” (see also [0151]) while Choi’s reactions of diamine, diacyl chloride, dianhydride and APTMS in [0197-199] correspond to the presently recited polymerization [0118]. Choi further discloses mixing modified PAI precursor with oligosilica to obtain a composition [0149] and teaches a reaction of the alkoxysilane at the terminal end of the PAI precursor with an oligosilica precursor to form a crosslinking bond [0151]. Choi fails to explicitly teach whether the curing of the PAI precursor into a polyamideimide silica network involves a hydrolysis condensation reaction. However, regardless of the type of condensation reaction, the same types of bonds (silicon-oxygen-silicon), and therefore same final structure, are ultimately formed. Therefore, Choi discloses a polyamideimide copolymer according to the present claims, notwithstanding any difference in the way Choi’s copolymer may be made. Case law has established that the patentability of a product-by-process is determined by the patentability of the product itself, i.e., that the patentability of a product does not depend upon its method of production (MPEP 2113).
As to the presently recited molecular weight:
Choi discloses that the PAI film is a polymer material suited as a transparent film as an alternative to glass in a flexible display device [0004]. However, Choi fails to specifically teach a suitable molecular weight for the copolymer.
Sugawara discloses a polyimide film used as a plastic substrate for glass replacement in a display device (see paragraph bridging pp 1-2). Sugawara teaches a weight average molecular weight preferably from 10,000 to 500,000, and teaches that when the molecular weight is lower, it is difficult to form a film and mechanical properties are poor, while at higher molecular weights, it becomes difficult to achieve an appropriate viscosity (p 6, near top). 
In light of Sugawara, one having ordinary skill in the art would have recognized that selection of an appropriate molecular weight depends on the desired balance between improvement in mechanical properties and processability; for a polymer intended as a plastic substrate/glass replacement, one would have been motivated to select any appropriate molecular weight within Sugawara’s disclosed range in order to provide both mechanical properties and viscosity within acceptable parameters. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared Choi’s polyamideimide copolymer having any appropriate molecular weight within Sugawara’s range of 10,000-500,000, including within the presently claimed range of 150,000-500,000, in order to achieve the desired balance between viscosity, film formation and mechanical properties.
As to claim 3, Choi discloses production of a polyamide-imide (PAI) film [0035], wherein a PAI precursor is synthesized by polymerization of diamine, dicarboxylic acid and dianhydride [0071], followed by reaction with an organosilane compound [0070]. See also [0114]. Choi exemplifies a polyamideimide film [0203] prepared from 2,2’-bis(trifluoromethyl)benzidine (TFDB) as the diamine, terephthaloyl chloride (TPCL) as a diacyl chloride monomer [0197-8], and 4,4′-(hexafluoroisopropylidene)diphthalic anhydride (6FDA) and 3,3′,4,4′-biphenyltetracarboxylic dianhydride (BPDA) as tetracarboxylic dianhydride monomers [0199]. In Choi’s example, TFDB is the only diamine utilized, and is therefore 100 mol% of the aromatic diamine monomer (i.e., within the presently claimed range of 70 mol% or more). Choi fails to specifically teach a PAI prepared from 70 mol% or more of TFDB and further comprising at least one of the diamines recited in claim 3.
However, Choi teaches several suitable examples of the diamine which can be utilized, including 3,3’-diaminodiphenylsulfone (33DDS) (see p 12, third structure) and 4,4’-diaminodiphenylsulfone (44DDS) (named in [0113]). Choi teaches that the diamine compound can be used as a mixture of two or more as needed [0113]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared PAI from TFDB, 6FDA, BPDA, TPCL and APTMS, as suggested by modified Choi, by combining the TFDB with any additional suitable diamine named by Choi to form the diamine component, including 33DDS or 44DDS (corresponding to the second and third diamine species recited in claim 3). Furthermore, the person having ordinary skill in the art would have recognized that the properties of a copolymer depend on the relative amounts of each comonomer utilized. Therefore, when preparing a PAI as suggested by modified Choi from TFDB in combination with a second diamine (i.e., 33DDS or 44DDS), it would have been obvious to the person having ordinary skill in the art to have selected any appropriate molar proportions of TFDB and DDS, depending on whether properties more nearly resembling PAI from TFDB or more nearly resembling PAI from DDS are desired, including amounts wherein TFDB is 70 mol% or more of the total diamine component.
As to claim 8, modified Choi suggests a PAI copolymer according to claims 6 and 7, as set forth above, wherein the silane compound having the alkoxy group comprises a silane compound having an alkoxy group and an amine group. Instant claim 6 encompasses embodiments wherein the silane compound having the alkoxy group is a silane compound having an alkoxy group and an amine group, OR, is a silane compound having an alkoxy group and an isocyanate group. While claim 8 further limits the silane compound having an alkoxy group and an isocyanate group recited in claim 6 to particular species, claim 8 still encompasses PAI copolymers wherein the silane compound having the alkoxy group comprises a silane compound having an alkoxy group and an amine group. Therefore, modified Choi suggests a PAI according to claim 8 for the same reasons set forth above regarding claims 1, 6 and 7. 
As to claim 15 and 17, Choi exemplifies [0203] a thin film comprising (formed by) a composition which comprises polyamideimide synthesized from the reactions of diamine, dianhydride and diacyl chloride, aminoalkoxy silane (i.e., a composition which comprises a PAI according to claim 1). 
As to claim 16, Sugawara discloses a component which can crosslink with a terminal functional group of a polyimide precursor, and contributes to improvement in heat resistance and mechanical properties of the resin composition after heat molding. Sugawara names blocked isocyanate group-containing compounds as examples of such a component. See p 6, upper half. 
Sugawara teaches that the blocked isocyanate compound is preferably a compound according to general formula II (p 8, lower half):

    PNG
    media_image1.png
    191
    393
    media_image1.png
    Greyscale
, and exemplifies a blocked isocyanate compound (Sumidur BL3175) copied below [0106 of original]:

    PNG
    media_image2.png
    145
    343
    media_image2.png
    Greyscale
, which has a structure according to instant formula 4 recited in claim 16. Sugawara teaches that utilizing less than 0.001 part by mass results in inferior mechanical properties, while excess of 20 parts by mass results in a hard/brittle film (p 9, upper half). Considering Sugiwara’s disclosure, the person having ordinary skill in the art would have been motivated to include a blocked isocyanate, such as Sumidur BL3175, in a composition of an imide-based polymer intended for formation of transparent films for glass replacement, in order to enable crosslinking of any reactive groups during film formation, and to thusly improve mechanical properties and heat resistance. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a composition for a thin film comprising a PAI copolymer, as disclosed by Choi, by further including a blocked isocyanate (such as Sumidur BL3175) as disclosed by Sugawara, thereby arriving at the presently claimed subject matter. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2018/0022875) in view of Sugawara et al (JP 2012184281; included machine translation cited herein) and Bae et al (Towards colorless polyimide/silica hybrids for flexible substrates, Polymer 105 (2016) pp 124-132).
The rejection of claim 1 over Choi and Sugawara is incorporated here by reference.
As to claim 10, Choi teaches that the polyamideimide may include the structural unit represented by Formula D (i.e., amide unit formed from 1 diamine and 1 diacyl chloride) and the structural unit represented by Formula E (i.e., imide unit formed from 1 diamine and 1 dianhydride) in a ratio of about 90:10 to about 10:90 [0171]. Therefore, based on a total usage amount of 100 parts by mole of diacyl chloride and dianhydride, it would have been obvious to the person having ordinary skill in the art to have selected any usage amount of each of the diacyl chloride and dianhydride within Choi’s ranges of about 10 to 90 parts by mole (such that the two amounts total 100), including amounts of each within the presently claimed ranges of between 30 to 70 parts by mole. 
Choi further discloses synthesis of polyamideimide precursor having carboxylic ends, and teaches that a content of reactive organosilane may range from 1 to 1.5 mole per 1 mole of the reactive functional residual group of the PAI precursor [0130]. The person having ordinary skill in the art would have recognized that, in order to provide carboxylic end groups on a PAI precursor for reaction with aminoalkoxy silane, it would be necessary to form the PAI precursor by utilizing less than 100 parts by mole of diamine based on 100 parts by mole of diacyl chloride and dianhydride. However, Choi fails to specifically teach suitable ranges of amounts of diamine and aminoalkoxy silane, based on 100 parts by mole of the diacyl chloride and dianhydride. 
Like Choi, Bae teaches a colorless flexible substrate formed from a polymer/inorganic hybrid. Bae teaches a colorless polyimide-silica hybrid for flexible substrates (p 125, left), wherein the polyimide is formed from TFDB as the diamine, and from 6FDA (or from 6FDA and BPDA) as dianhydride (see table 1 on p 126). As shown in Scheme 1 on p 126, Bae teaches polyimide precursor wherein anhydride ends have reacted with amino alkoxysilane to produce a silane end-capped polymer. Like Choi, Bae teaches subsequent formation of a composition with silica, followed by film formation (p 126 scheme 1; p 125, section 2.3). Bae teaches that the maximum loading of silica increases as molecular weight decreases, attributed to an increase in miscibility due to increased silane concentration at the end of the polymer chain, and increase in polymer mobility (p 128, section 3.2). See also p 129, figure 6. As shown in Table 4, as the amount diamine relative to dianhydride in the polyimide decreases, the molecular weight (DP, degree of polymerization) decreases (p 129). Based on 100 parts by mole of the dianhydride, Bae discloses amounts of diamine ranging from 93-97 mole (table 1, p 126). In both the synthesis of PI1-2 (ratio of diamine/dianhydride 94/100) and PI2 (ratio of diamine/dianhydride 95/100) the diamine and dianhydride are reacted to form an anhydride terminated oligomer, then aminoalkoxy silane (APS) is added to convert all anhydride end groups into silane groups (see paragraph bridging columns on p 125). In both examples, the amount of APS added is 2 times the molar difference between diamine and dianhydride (i.e., in PI1-2, 12 moles of APS based on 100 moles of dianhydride; in P2, 10 moles of APS based on 100 moles of dianhydride).
As set forth above, and as supported by Bae’s disclosure, the person having ordinary skill in the art would have recognized that in order to provide a PAI having anhydride or carboxylic end caps, the molar amount of diamine monomer must be less than the total number of moles of diacid and dianhydride monomers. Further considering Bae’s disclosure, the person having ordinary skill in the art would have recognized that the molecular weight of an imide polymer depends on the amount of diamine utilized, relative to the total amount of carboxylic functional monomer. Therefore, in light of Bae’s disclosure, the person having ordinary skill in the art would have been motivated to select an appropriate molar deficit of diamine relative to the diamine-reactive monomers (dianhydride, diacyl chloride) in order to tune the molecular weight according to the desired amount of silica loading and desired properties associated therewith (CTE, film brittleness, Table 4). Additionally, given the guidance in both Bae and Choi (see [0200]), the person having ordinary skill in the art would have been motivated to utilize silane in an amount of ~2 times the difference between the moles of diamine and the moles of (dianhydride+diacyl chloride) in order to provide aminoalkoxysilane caps on both ends of PAI precursor terminated with anhydride or carboxylic groups. 
It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared PAI from TFDB, 6FDA, BPDA, TPCL and APTMS, as suggested by modified Choi, by utilizing any appropriate amount of diamine relative to 100 mole of 6FDA, BPDA and TPCL in order to achieve the desired molecular weight, particularly amounts within Bae’s range of 93-97 mole (which falls within the presently claimed range of 70-100), and by further utilizing APTMS in any amount corresponding to twice the difference between diamine and (6FDA+BPDA+TPCL), e.g., 6-14 mole (which falls within the presently claimed range of 5-20), in order to provide silane groups on each end of the PAI precursor. 

Response to Arguments
Applicant's arguments filed 5/20/2022 have been fully considered.
Applicant argues (p 8) that Choi discloses reaction of the silane compound with an anhydride terminal of the PAI precursor, while claim 1 has been amended to recite reaction of the silane with an acyl chloride terminal. 
However, as previously discussed in paragraph 18 of the action mailed 2/22/2022, Choi’s broader disclosure includes a teaching that the terminal reactive functional group on Choi’s PAI precursor can be anhydride, amine or carboxylic acid [0130]. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP 2123). Therefore, because Choi’s example (wherein the silane reacts with anhydride terminal groups) does not constitute a teaching away from Choi’s broader disclosure to react the silane compound with a terminal functional group, including carboxylic, Applicant’s argument is not persuasive.
Applicant further argues (pp 8-9) that Sugawara does not disclose the recited silane compound reacted with an acyl chloride group. However, Applicant’s argument fails to overcome the prima facie case of obviousness because Sugawara is a secondary reference, and was not relied upon for meeting the recited silane. 
Applicant argues (p 9) that Sugawara (secondary reference) is directed to polyimide film, rather than a poly(amide-imide) film as in Choi, and therefore combining the references is unreasonable. However, the person having ordinary skill in the art would have recognized Sugawara’s disclosure with regard to increasing or decreasing molecular weight (i.e., in terms of effects on mechanical properties and viscosity) to be broadly applicable to a wide variety of polymers. Furthermore, given that both Sugawara’s polyimide and Choi’s poly(amide-imide) are intended for the same applications (plastic substrates for replacing glass in a display device), the person having ordinary skill in the art would have considered Sugawara’s guidance regarding suitable polyimide molecular weights to be applicable to Choi’s poly(amide-imide). Therefore, considering the above discussion, and because Applicant has not provided any specific reasons or evidence as to why one would not find it reasonable to apply guidance found in a disclosure of polyimide glass alternative substrates to a disclosure of poly(amide-imide) glass alternative substrates, Applicant’s argument that the combination of Sugawara and Choi is unreasonable is not persuasive. 
Applicant further argues (pp 9-10) that limiting the weight average molecular weight to the recited range of 150,000-500,000 has the advantageous effect of improving yellowing resistance. Applicant provides a figure B allegedly showing that higher molecular weight is associated with lower YI, which Applicant argues is not described or suggested by Choi and Sugawara. However, the polymers summarized in figure B on p 13 of Applicant’s remarks have, e.g., differing ratios and types of dianhydrides and different types of endcapping agents, and therefore, it is not possible to assess the extent to which the properties (e.g., YI) of the polymers are affected by differences in chemical structures, versus differences in molecular weight. In light of the number of unfixed variables (in addition to molecular weight) in the results summarized in Figure B, it is not possible to draw meaningful conclusions about molecular weight and YI from the data provided by Applicant.
Furthermore, the present claims encompass a very large number of species. Claim 1 is not limited to, e.g., any particular dianhydride or dicarboxylic structures or ratios, or any particular silane end capping agent, and encompasses molecular weights up to 500,000. In contrast, the poly(amide-imides) of the instant examples are formed from specific dianhydride and dicarboxylic monomers in specific ratios, and from specific end capping agents, and have molecular weights only up to ~177,000. Evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. See MPEP 716.02(d). Therefore, if Applicant wishes to overcome the present rejection by showing unexpected results, Applicant must provide sufficient evidence to show that unexpected results would be obtained for all species encompassed by the present claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/           Primary Examiner, Art Unit 1766